Case 20-20081-TLM       Doc 9   Filed 02/28/20 Entered 02/28/20 13:46:45       Desc Main
                                Document      Page 1 of 2



                   UNITED STATES BANKRUPTCY COURT

                                DISTRICT OF IDAHO


 IN RE:                                       Case No. 20-20081-TLM

 IDC ENTERPRISES, INC.,

       Debtor.                                Chapter 11, Subchapter V

            NOTICE OF HEARING (CHAPTER 11, SUBCHAPTER V

                        STATUS CONFERENCE), AND ORDER

      On Thursday, February 27, 2020, IDC Enterprises, Inc. (“Debtor”), filed a petition

under chapter 11, subchapter V of the Bankruptcy Code.

      Therefore, pursuant to 11 U.S.C. § 1188:

      NOTICE IS HEREBY GIVEN that a video status conference is scheduled for

Monday, April 13, 2020, at 10:00 a.m. Mountain; 9:00 a.m. Pacific. Parties may appear

at either the James A McClure Federal Building and United States Courthouse at 550 W.

Fort St., Boise, Idaho or at the United States Courthouse, 6450 North Mineral Drive,

Coeur d'Alene, Idaho.

      Further:

      IT IS HEREBY ORDERED that:

      1. Debtor shall file a pre-status conference report as required by 11 U.S.C.

          § 1188(c) no later than Monday, March 30, 2020.

      2. At the April 13, 2020 status conference, Debtor shall be prepared to address, at

          a minimum, the following issues:


NOTICE OF HEARING, AND ORDER - 1
Case 20-20081-TLM   Doc 9    Filed 02/28/20 Entered 02/28/20 13:46:45          Desc Main
                             Document      Page 2 of 2



           a. The efforts Debtor has taken and will undertake to attain a consensual

              plan of reorganization.

           b. Whether Debtor anticipates a “cramdown” of any secured interest(s).

           c. The time period Debtor anticipates it will commit to pay its disposable

              income to creditors under a plan.

           d. The estimated amount of disposable income Debtor anticipates it will

              distribute to creditors over the life of the plan and the source of such

              income.

           e. The results of Debtor’s liquidation analysis.

           f. Whether Debtor believes it will file a plan within 90 days as required by

              11 U.S.C. § 1189(b).

DATED: February 28, 2020


                                  _________________________
                                  TERRY L. MYERS
                                  U.S. BANKRUPTCY JUDGE




NOTICE OF HEARING, AND ORDER - 2
